DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on page 20 of Applicant’s remarks filed 07/07/2022 that the claims do not direct to any abstract idea because the steps/operations recite technological acts that involve more than mere “mental processes” and cannot be performed solely in the mind.
Examiner respectfully disagrees.
While the claims recite steps to determine and extract various data from preoperative and intraoperative images, the claims lack steps that explicitly integrate the data or the steps into a practical application, for instance, usable by the surgeon. According to MPEP 2106.04(d)(I), indicate that “Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)”. In the instant case, the claims appear to only add insignificant extra-solution activities to the mental processes of determining the various data points of interest. Furthermore, the claims appear to achieve no more than an automation of, by way of a very simplified example, holding up two x-ray transparencies, one from a preoperative study, and another from intraoperative study, against a back light, manually superimposing them based on certain anatomical landmark features of interest such as the greater trochanter, in order to assess whether a expected level of alignment has been achieved. These steps amount to a mental process. 
Applicant further asserts that the claims direct to an inventive concept and that the determining steps amount to more than mere insignificant extra-solution activity. 
Examiner respectfully disagrees. 
As indicated above, the claims are no more than the non-conventional and non-generic arrangement of known, conventional elements. Such reconsideration is appropriate because, although preemption is not a standalone test for eligibility, it remains the underlying concern that drives the two-part framework from Alice Corp. and Mayo (Steps 2A and 2B).
Therefore, the claims stand rejected.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 07/07/2022, rejections made to claims 1-20 under 35 U.S.C. 112(b) have been withdrawn.

Claim Objections
Claims 1 and 17 objected to because of the following informalities:
In claims 1 and 17, “orthopaedic” should be amended to --orthopedic--.
Appropriate correction is required.

		
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.


Step 1: Statutory Category: YES – Claim 1 recites processor-implemented method for facilitating surgical restoration of orthopaedic functionality of a joint of a patient, and, therefore, is a process. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the following limitations: 
“determining a first spatial relationship between the first digital landmark and the first center of rotation shown in the intraoperative image;
determining a second spatial relationship between the second digital landmark and the second center of rotation shown in the intraoperative image,
determining a first location in the preoperative image that satisfies the first spatial relationship relative to the third digital landmark; 
determining a second location in the preoperative image that satisfies the second spatial relationship relative to the fourth digital landmark; and 
determining a difference between the first and second locations in the preoperative image to calculate at least one of (i) an offset between the portion of the articulating bone shown in the intraoperative image and the portion of the articulating bone shown in the preoperative image, (ii) a length differential between the portion of the articulating bone shown in the intraoperative image and the portion of the articulating bone shown in the preoperative image, or (iii) a combination thereof”. 
These limitations, as drafted, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses a user simply analyzing an offset length differential based on information such as the centers of rotation and differences in the centers of rotation, in her/his mind. In other words, the determination or selection of the landmarks or points of interests within the preoperative and intraoperative images comprises merely mentally decided or choosing those points of interest as landmarks within the image while observing the image. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements:
acquiring a preoperative image of the joint, wherein the preoperative image shows at least (i) a portion of a skeletal bone and (ii) a portion of an articulating bone that articulates with respect to the skeletal bone at the joint; 
acquiring an intraoperative image of the joint after an initial implant has been implanted, wherein the intraoperative image shows at least (i) the portion of the skeletal bone, (ii) the portion of the articulating bone, (iii) a first center of rotation of a skeletal bone component of the initial implant while the skeletal bone component is implanted in the skeletal bone, and (iv) a second center of rotation of an articulating bone component of the initial implant while the articulating bone component is implanted in the articulating bone, wherein the first and second centers of rotation are co-located in the intraoperative image;
generating, on the intraoperative image, a first digital landmark corresponding to a first anatomical feature of the portion of the skeletal bone shown in both the intraoperative and preoperative images; 
generating, on the intraoperative image, a second digital landmark corresponding to a second anatomical feature of the portion of the articulating bone shown in both the intraoperative and preoperative images”
generating, on the preoperative image, a third digital landmark corresponding to the first anatomical feature of the portion of the skeletal bone shown in both the intraoperative and preoperative images; 
generating, on the preoperative image, a fourth digital landmark corresponding to the second anatomical feature of the portion of the articulating bone shown in both the intraoperative and preoperative images; 
The image acquiring steps are recited at a high level of generality (i.e., as a general means of storing data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the image acquiring steps is also recited at a high level of generality, and merely automates the image acquiring steps.
The landmark generating steps comprise mere post-extrasolution activities in that they comprise a mere indication or selection of a portion of the image as a landmark point or a point of interest for ensuing image analyses. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value collecting step and comparing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the one or more computers is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and comparing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 2 recites “wherein determining the first spatial relationship comprises: superimposing a first digital implant representation of the skeletal bone component on the intraoperative image, wherein the first digital implant representation includes an indication of the first center of rotation; aligning the first digital implant representation with the skeletal bone component shown in the intraoperative image; and determining the first spatial relationship by comparing the indication of the first center of rotation to the first digital landmark when the first digital implant representation is aligned with the skeletal bone component” and only further specifies the post-extrasolution activity of positioning the first digital representation in the preoperative image. 

Claim 3 recites “wherein determining the second spatial relationship comprises: superimposing a second digital implant representation of the articulating bone component in the intraoperative image, wherein the second digital implant representation includes an indication of the second center of rotation; aligning the second digital implant representation with the articulating bone component shown in the intraoperative image; and determining the second spatial relationship by comparing the indication of the second center of rotation to the second digital landmark when the second digital implant representation is aligned with the articulating bone component” and hence only further recite a post-extrasolution of specifying steps that amount to the positioning the digital representation in the preoperative image. 

Claim 4 recites “superimposing the first digital implant representation of the skeletal bone component on the preoperative image such that the indication of the first center of rotation of the first digital implant representation satisfies the first spatial relationship relative to the third digital landmark; and superimposing the second digital implant representation of the articulating bone component on the preoperative image such that the indication of the second center of rotation of the second digital implant representation satisfies the second spatial relationship relative to the fourth digital landmark” and hence only further recites an post extrasolution activity of superimposing the digital landmarks within the images. 

Claim 5 recites “selecting an alternative articulating bone component usable with the skeletal bone component of the initial implant, the alternative articulating bone component being sized differently from the articulating bone component of the initial implant such that a third center of rotation of the alternative articulating bone component would have a third spatial relationship relative to the second anatomical feature if the alternative articulating bone component was implanted in the articulating bone, the third spatial relationship being different from the second spatial relationship; determining the third spatial relationship based on the second spatial relation ship and the one ore more known size differences between the articulating bone component of the initial implant and the articulating bone component; determining a third location in the preoperative image that satisfies the third spatial relationship relative to the fourth digital landmark; and determining a difference between the first and the third locations in the preoperative image to recalculate the offset, or the length differential, or a combination thereof that would result from implanting the alternative articulating bone component instead of the articulating bone component of the initial implant”, so that the claim merely recites a mental step of comparing different points of interest. 

Claim 7 recites “generating, on the intraoperative image, a first digital line that contacts third and fourth anatomical features of the portion of the skeletal bone shown in both the intraoperative image and the preoperative image; and generating, on the preoperative image, a second digital line that contacts the third and fourth anatomical features of the portion of the skeletal bone shown in both the intraoperative image and preoperative image” and so merely recites a post-extrasolution activity of generating a digital line in the images for image analysis. 

Claim 8 recites “in response to determining that the intraoperative image is not orientally orientationally aligned relative to the preoperative image, orientally aligning the intraoperative image with the preoperative image based on the at least first and second digital lines” which is a post-extrasolution activity of image post-processing. 

Claim 9 recites “in response to determining that the intraoperative image has a different scale from the preoperative image, scaling at least one of the intraoperative and preoperative images to a common sale based on at least the first and second digital lines, wherein the first and second digital lines each terminate at the third and fourth anatomical features”, which only merely amounts to which is a post-extrasolution activity of image post-processing.

Claim 10 recites “wherein the skeletal bone is a pelvis of the patient, and the articulating bone is a femur, the skeletal bone component of the initial implant is an acetabular cup and the articulating bone component of the initial implant includes a femoral stem” which only further specify contents of the image are therefore mental steps.

Claim 11 recites “wherein the first anatomical feature is a feature of an obturator foramen of the patient” which also amounts to a mental step because it only specifies the features of the landmark. 

Claim 12 recites “wherein the second digital landmark on the articulating bone is a known location relative to the greater trochanter on a femur of the patient” which also amounts to a mental step because it only specifies the features of the second landmark.

Claim 13 recites “wherein the first spatial relationship is determined as a first vector measured from the first digital landmark to the first center of rotation shown in the intraoperative image; and the second spatial relationship is determined as a second vector measured from the second digital landmark to the second center of rotation shown in the intraoperative image” which is a mental step because it only involves a calculation of a location of the center or rotation. 

Claim 15 recites “generating, on the preoperative image, a longitudinal axis line along a length of the articulating bone; calculating the offset comprises calculating a separation between the first and second locations in a direction perpendicular to the longitudinal axis; and calculating the length differential comprises calculating a separation between the first and second locations in a direction parallel to the longitudinal axis.” and so merely recites a post-extrasolution activity of generating a digital line in the images for image analysis.

Claim 16 recites “generating, on the intraoperative image, a circle around the skeletal bone component of the initial implant to determine the first and the second centers of rotation” which merely amounts to a mental step of calculating the center of rotation using a circle as a boundary. 

Step 1: Statutory Category: YES – Claim 17 recites a system for facilitating surgical restoration of orthopaedic functionality of a joint of a patient, therefore, is a apparatus. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the following limitations: 
“determining a first spatial relationship between the first digital landmark and the first center of rotation shown in the intraoperative image;
determining a second spatial relationship between the second digital landmark and the second center of rotation shown in the intraoperative image,
determining a first location in the preoperative image that satisfies the first spatial relationship relative to the third digital landmark; 
determining a second location in the preoperative image that satisfies the second spatial relationship relative to the fourth digital landmark; and 
determining a difference between the first and second locations in the preoperative image to calculate at least one of (i) an offset between the portion of the articulating bone shown in the intraoperative image and the portion of the articulating bone shown in the preoperative image, (ii) a length differential between the portion of the articulating bone shown in the intraoperative image and the portion of the articulating bone shown in the preoperative image, or (iii) a combination thereof”. 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computers”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, the claim encompasses a user simply analyzing an offset length differential based on information such as the centers of rotation and differences in the centers of rotation, in her/his mind. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements:
Acquire, from the memory, a preoperative image of the joint, wherein the preoperative image shows at least (i) a portion of a skeletal bone and (ii) a portion of an articulating bone that articulates with respect to the skeletal bone at the joint; 
Acquire, from the memory, an intraoperative image of the joint after an initial implant has been implanted, wherein the intraoperative image shows at least (i) the portion of the skeletal bone, (ii) the portion of the articulating bone, (iii) a first center of rotation of a skeletal bone component of the initial implant while the skeletal bone component is implanted in the skeletal bone, and (iv) a second center of rotation of an articulating bone component of the initial implant while the articulating bone component is implanted in the articulating bone, wherein the first and second centers of rotation are co-located in the intraoperative image;
generating, on the intraoperative image, a first digital landmark corresponding to a first anatomical feature of the portion of the skeletal bone shown in both the intraoperative and preoperative images; 
generating, on the intraoperative image, a second digital landmark corresponding to a second anatomical feature of the portion of the articulating bone shown in both the intraoperative and preoperative images”
generating, on the preoperative image, a third digital landmark corresponding to the first anatomical feature of the portion of the skeletal bone shown in both the intraoperative and preoperative images; 
generating, on the preoperative image, a fourth digital landmark corresponding to the second anatomical feature of the portion of the articulating bone shown in both the intraoperative and preoperative images;
display, on the display, at least one of: (i) the offset, (ii) the length, or (iii) the combination. 
The image acquiring steps are recited at a high level of generality (i.e., as a general means of storing data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor, memory and display that perform the image acquiring steps is also recited at a high level of generality, and merely automates the image acquiring steps. The processor, memory and display comprise mere generic components as any generic computing device would comprise a processor for executing functions, a memory for storage of data, and a display for presentation of the data. 
The display and the display step comprise mere post-extrasolution activity. 
The landmark generating steps comprise mere post-extrasolution activities in that they comprise a mere indication or selection of a portion of the image as a landmark point or a point of interest for ensuing image analyses. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor, memory and display). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, memory and display). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value collecting step and comparing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the one or more computers is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and comparing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 18 recites “wherein to determine the first spatial relationship comprises to superimpose a first digital implant representation of the skeletal bone component on the intraoperative image, wherein the first digital implant representation includes an indication of  the first center of rotation; align the first digital implant representation with the skeletal bone component shown in the intraoperative image; and determine the first spatial relationship by comparing the indication of the first center of rotation to the first digital landmark when the first digital implant representation is aligned with the skeletal bone component”, and hence merely recite post-extrasolution activities as the determinations step do not introduce a practical application. 

Claim 19 recites “wherein to determine the second spatial relationship comprises to: superimpose a second digital implant representation of the articulating bone component on the intraoperative image, wherein the second digital implant representation includes an indication of the second center of rotation; align the first digital implant representation with the skeletal bone component shown in the intraoperative image; and determine the first spatial relationship by comparing the indication of the first center of rotation to the second digital landmark when the second digital implant representation is aligned with the articulating bone component”, hence merely reciting post-extrasolution activities. 

Claim 20 recites “wherein the processor is further configured to: superimpose the first digital implant representation of the skeletal bone component on the preoperative image such that the indication of the first center of rotation of the first digital implant representation satisfies the first spatial relationship relative to the third digital landmark; and superimpose the second digital implant representation of the articulating bone component on the preoperative image such that the indication of the second center of rotation of the second digital implant representation satisfies the second spatial relationship relative to the fourth digital landmark” and so merely recites merely recite post-extrasolution activities as the determinations step do not introduce a practical application. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793